Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. App. 2020/0335037) in view of Kummer et al. (U.S. App. 2012/0280924).
In regard to claim 1, Kim teaches a foldable display (see Para. 22 and Fig. 9), comprising: a flexible display panel including a screen having a plurality of pixels (see at least Para. 23 and Fig. 9), a plurality of data lines to which data voltages are applied, and a plurality of gate lines to which a respective scan signal and a light emission control signal are applied (see at least Figs. 1 and 2 with multiple scan and data lines in conjunction with Para. 41 for OLED pixel control); 

	Kim is not relied upon to teach and a display panel driver configured to activate a full portion of the screen of the flexible display panel and display an image on the full portion of the screen when the flexible display panel is in an unfolded state.
	Kim does strongly imply unfolding is full screen since Fig. 9 and Para. 103 disclose folding to turn off half the screen).
	However, Kummer teaches and a display panel driver configured to activate a full portion of the screen of the flexible display panel and display an image on the full portion of the screen when the flexible display panel is in an unfolded state (see at least Figs. 4A-4C and Para. 22 extending display to show bigger image at full screen).

	Regarding claim 2, Kim in view of Kummer teaches all the limitations of claim 1 above. Kummer further teaches wherein a resolution for the full portion of the screen is greater than a resolution for the partial portion of the screen that is smaller than the full portion of the screen (see at least Figs. 4A-4C and Para. 22 extending display to show bigger image at full screen with larger resolution than if it was a half screen).
	It would have been obvious to a person of ordinary skill in the art to modify the folding display of Kim to show the entire image on a screen as in Kummer for improved display size and resolution (See Para. 3). Examiner further notes Kim discloses the base product/process of a foldable display with it off in select portions whereas Kummer discloses the known technique to show the image on the entire display to yield predictable results in the device of Kim.
Regarding claim 5 Kim in view of Kummer teaches all the limitations of claim 1 above. Kim further teaches wherein the initialization voltage is applied to the anode of the light emitting element of each of the pixels disposed in the deactivated portion of the screen for one frame interval or more (see at least Figs. 2 and 9).
Regarding claim 6 Kim in view of Kummer teaches all the limitations of claim 1 above. Kim further teaches wherein the screen of the flexible display panel at least .
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. App. 2020/0335037) in view of Kummer et al. (U.S. App. 2012/0280924) in further view of Lee et al. (U.S. App. 2013/0057532).
Regarding claim 4 Kim in view of Kummer teaches all the limitations of claim 1 above. Kim and Kummer is not relied upon to teach  wherein the initialization voltage is set to a DC voltage that is lower than the pixel drive voltage and a threshold voltage of the light emitting element.
However, Lee teaches   wherein the initialization voltage is set to a DC voltage that is lower than the pixel drive voltage and a threshold voltage of the light emitting element (see at least Para. 51-56 initialization is used to reset with a lower voltage to prevent influence from data of previous frame).
	It would have been obvious to a person of ordinary skill in the art to modify the folding display of Kim as modified by Kummer with the voltage of Lee to prevent previous frame influence (See Para. 51-56). Examiner further notes Kim as modified by Kummer discloses the base product/process of a foldable display while Lee discloses the known technique to use a lower initialization voltage to yield predictable results in the device of Kim as modified by Kummer.


Allowable Subject Matter
Claims 3, 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694